Concurring Opinion.
Fenner, J.
The relief sought is to annul and set aside an order of the respondent judge confining and imprisoning- relator for contempt of court.
The order sentenced relator to imprisonment in the parish prison for thirty days, and to pay a fine of one hundred dollars.
As we said in the Hero case: “Our investigation must be confined to the questions of the regularity and validity of the proceedings as disclosed on the face of the record.” 36 Ann. 352.
The proceedings present no defect of regularity. The alleged contempt was committed in faciem curios and was, therefore, punishable by summary commitment. State ex rel. Wintz vs. Judge, 32 Ann. 1223; Bishop Cr. L., § 241.
The only question remaining is the validity of the order; i. e. whether it was such an order as the judge had power and authority to mate. If not such an order it is null and void, and the relief sought must be granted. State ex rel. Hero vs. Judge, 36 Ann. 353; State ex rel. Liversey vs. Judge, 35 Ann. 741.
It appears from the face of the commitment and from the return of the judge, that the alleged contempt consisted “in refusing to answer truthfully to questions propounded to them, as witnesses, by counsel and by the court.”
The case is much more simple than we had supposed it to be from the pleadings and argument.
We do not find ourselves called on to determine in this case whether the refusal of a witness to “answer truthfully” questions propounded to him, might not, under conceivable circumstances, be a punishable contempt. The question is, whether it constitutes theparticular*' contempt described in Art. 136 of the Code of Practice. Contempts of court generally are punishable only “by a fine not exceeding fifty dollars and imprisonment for a period not exceeding ten days,” according to .Article ISl.of the Code of Practice.
Art. 136 is a special provision and declares: “If a witness, summoned in a cause, refuse to answer any question put to him, except such as might lead him to accuse himself of some crime, the court may fine such witness in a sum not exceeding two hundred and fifty dollars, and imprisonment fol- a term not exceeding thirty days.”
*405It is obvious that the fine of one hundred dollars and imprisonment for thirty days imposed in this case, are illegal and in excess of the authority'of the court, unless the contempt charged is the particular one described in Article. 136.
It is equally clear from the face of the record that relator is not charged with this particular contempt. It is not pretended that he “ refused to answer ” questions. The charge is that he refused to “ answer truthfully.” Such qualification is not contained in, and cannot be added to, Art. 136, which is a penal statute and is not to be extended by implication.
Conceding that relator was guilty of a contempt, it is not the contempt described in Art. 136, and was, therefore, punishable only under the mere general provisions of Art. 131.
As the punishment inflicted largely exceeds the limitations fixed in the latter article, the order was beyond the power and authority of the judge and must be annulled.
For these reasons I concur in the decree.